DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 05/27/2020 these drawing are acceptable by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-48 are allowance.
Regarding claims 1, 24 and 47-48, the closest prior art recorded Kambhatla et al. (US 2014/0002399 A1) teaches a method performed by a local sink apparatus, comprising:
establishing a first connected isochronous stream (CIS) for communication with a source apparatus, the first CIS being one of a bidirectional or a unidirectional link.
However, Kambhatla alone or in combination is fail to teach or fairly suggest

receiving a second CIS indication from the remote sink apparatus, the second CIS indication informing the local sink apparatus of a second CIS established between the remote sink apparatus and the source apparatus, the second CIS being the other of the bidirectional or the unidirectional link;
determining, subsequent to establishing the first CIS and subsequent to receiving the second CIS indication from the remote sink apparatus, whether or not a CIS swap should be performed; and
performing the CIS swap when it is determined that the CIS swap should be performed, the CIS swap comprising swapping ownerships of the first and second CISes with the remote sink apparatus, wherein after completing the CIS swap, the local and remote sink apparatuses communicate with the source apparatus respectively in accordance with the second and first CISes, and wherein the CIS swap is performed without involving the source apparatus.

Claims 2-23 and 25-46 are allow as being dependent directly or indirectly to the independent claims 1 and 24.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KIET M DOAN/Primary Examiner, Art Unit 2641